
	

113 S714 IS: Sunshine for Regulatory Decrees and Settlements Act of 2013
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 714
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Mr. Grassley (for
			 himself, Mr. Coburn,
			 Mr. Lee, Mr.
			 Rubio, Mr. Cornyn,
			 Mrs. Fischer, Mr. Cruz, and Mr.
			 Paul) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To impose certain limitations on consent decrees and
		  settlement agreements by agencies that require the agencies to take regulatory
		  action in accordance with the terms thereof, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine for Regulatory Decrees and
			 Settlements Act of 2013.
		2.DefinitionsIn this Act—
			(1)the terms
			 agency and agency action have the meanings given
			 those terms under section 551 of title 5, United States Code;
			(2)the term covered civil action
			 means a civil action—
				(A)seeking to compel agency action;
				(B)alleging that the agency is unlawfully
			 withholding or unreasonably delaying an agency action relating to a regulatory
			 action that would affect the rights of—
					(i)private persons other than the person
			 bringing the action; or
					(ii)a State, local, or tribal government;
			 and
					(C)brought
			 under—
					(i)chapter 7 of
			 title 5, United States Code; or
					(ii)any
			 other statute authorizing such an action;
					(3)the term
			 covered consent decree means—
				(A)a consent decree entered into in a covered
			 civil action; and
				(B)any other consent decree that requires
			 agency action relating to a regulatory action that affects the rights
			 of—
					(i)private persons other than the person
			 bringing the action; or
					(ii)a State, local, or tribal
			 government;
					(4)the term covered consent decree or
			 settlement agreement means a covered consent decree and a covered
			 settlement agreement; and
			(5)the term
			 covered settlement agreement means—
				(A)a settlement agreement entered into in a
			 covered civil action; and
				(B)any other settlement agreement that
			 requires agency action relating to a regulatory action that affects the rights
			 of—
					(i)private persons other than the person
			 bringing the action; or
					(ii)a State, local, or tribal
			 government.
					3.Consent decree
			 and settlement reform
			(a)Pleadings and
			 preliminary matters
				(1)In
			 generalIn any covered civil action, the agency against which the
			 covered civil action is brought shall publish the notice of intent to sue and
			 the complaint in a readily accessible manner, including by making the notice of
			 intent to sue and the complaint available online not later than 15 days after
			 receiving service of the notice of intent to sue or complaint,
			 respectively.
				(2)Entry of a
			 covered consent decree or settlement agreementA party may not
			 make a motion for entry of a covered consent decree or to dismiss a civil
			 action pursuant to a covered settlement agreement until after the end of
			 proceedings in accordance with paragraph (1) and subparagraphs (A) and (B) of
			 paragraph (2) of subsection (d) or subsection (d)(3)(A), whichever is
			 later.
				(b)Intervention
				(1)Rebuttable
			 presumptionIn considering a
			 motion to intervene in a covered civil action or a civil action in which a
			 covered consent decree or settlement agreement has been proposed that is filed
			 by a person who alleges that the agency action in dispute would affect the
			 person, the court shall presume, subject to rebuttal, that the interests of the
			 person would not be represented adequately by the existing parties to the
			 action.
				(2)State, local,
			 and tribal governmentsIn
			 considering a motion to intervene in a covered civil action or a civil action
			 in which a covered consent decree or settlement agreement has been proposed
			 that is filed by a State, local, or tribal government, the court shall take due
			 account of whether the movant—
					(A)administers jointly with an agency that is
			 a defendant in the action the statutory provisions that give rise to the
			 regulatory action to which the action relates; or
					(B)administers an authority under State,
			 local, or tribal law that would be preempted by the regulatory action to which
			 the action relates.
					(c)Settlement
			 negotiationsEfforts to
			 settle a covered civil action or otherwise reach an agreement on a covered
			 consent decree or settlement agreement shall—
				(1)be conducted pursuant to the mediation or
			 alternative dispute resolution program of the court or by a district judge
			 other than the presiding judge, magistrate judge, or special master, as
			 determined appropriate by the presiding judge; and
				(2)include any party that intervenes in the
			 action.
				(d)Publication of
			 and comment on covered consent decrees or settlement agreements
				(1)In
			 generalNot later than 60 days before the date on which a covered
			 consent decree or settlement agreement is filed with a court, the agency
			 seeking to enter the covered consent decree or settlement agreement shall
			 publish in the Federal Register and online—
					(A)the proposed
			 covered consent decree or settlement agreement; and
					(B)a statement
			 providing—
						(i)the
			 statutory basis for the covered consent decree or settlement agreement;
			 and
						(ii)a
			 description of the terms of the covered consent decree or settlement agreement,
			 including whether it provides for the award of attorneys’ fees or costs and, if
			 so, the basis for including the award.
						(2)Public
			 comment
					(A)In
			 generalAn agency seeking to
			 enter a covered consent decree or settlement agreement shall accept public
			 comment during the period described in paragraph (1) on any issue relating to
			 the matters alleged in the complaint in the applicable civil action or
			 addressed or affected by the proposed covered consent decree or settlement
			 agreement.
					(B)Response to
			 commentsAn agency shall respond to any comment received under
			 subparagraph (A).
					(C)Submissions to
			 courtWhen moving that the court enter a proposed covered consent
			 decree or settlement agreement or for dismissal pursuant to a proposed covered
			 consent decree or settlement agreement, an agency shall—
						(i)inform the court
			 of the statutory basis for the proposed covered consent decree or settlement
			 agreement and its terms;
						(ii)submit to the
			 court a summary of the comments received under subparagraph (A) and the
			 response of the agency to the comments;
						(iii)submit to the
			 court a certified index of the administrative record of the notice and comment
			 proceeding; and
						(iv)make the
			 administrative record described in clause (iii) fully accessible to the
			 court.
						(D)Inclusion in
			 recordThe court shall include in the court record for a civil
			 action the certified index of the administrative record submitted by an agency
			 under subparagraph (C)(iii) and any documents listed in the index which any
			 party or amicus curiae appearing before the court in the action submits to the
			 court.
					(3)Public hearings
			 permitted
					(A)In
			 generalAfter providing
			 notice in the Federal Register and online, an agency may hold a public hearing
			 regarding whether to enter into a proposed covered consent decree or settlement
			 agreement.
					(B)RecordIf an agency holds a public hearing under
			 subparagraph (A)—
						(i)the agency shall—
							(I)submit to the court a summary of the
			 proceedings;
							(II)submit to the court a certified index of
			 the hearing record; and
							(III)provide access to the hearing record to the
			 court; and
							(ii)the full hearing record shall be included
			 in the court record.
						(4)Mandatory
			 deadlinesIf a proposed covered consent decree or settlement
			 agreement requires an agency action by a date certain, the agency shall, when
			 moving for entry of the covered consent decree or settlement agreement or
			 dismissal based on the covered consent decree or settlement agreement, inform
			 the court of—
					(A)any required
			 regulatory action the agency has not taken that the covered consent decree or
			 settlement agreement does not address;
					(B)how the covered
			 consent decree or settlement agreement, if approved, would affect the discharge
			 of the duties described in subparagraph (A); and
					(C)why the effects of
			 the covered consent decree or settlement agreement on the manner in which the
			 agency discharges its duties is in the public interest.
					(e)Submission by
			 the Government
				(1)In
			 generalFor any proposed covered consent decree or settlement
			 agreement that contains a term described in paragraph (2), the Attorney General
			 or, if the matter is being litigated independently by an agency, the head of
			 the agency shall submit to the court a certification that the Attorney General
			 or head of the agency approves the proposed covered consent decree or
			 settlement agreement. The Attorney General or head of the agency shall
			 personally sign any certification submitted under this paragraph.
				(2)TermsA
			 term described in this paragraph is—
					(A)in the case of a covered consent decree, a
			 term that—
						(i)converts into a
			 nondiscretionary duty a discretionary authority of an agency to propose,
			 promulgate, revise, or amend regulations;
						(ii)commits an agency
			 to expend funds that have not been appropriated and that have not been budgeted
			 for the regulatory action in question;
						(iii)commits an
			 agency to seek a particular appropriation or budget authorization;
						(iv)divests an agency
			 of discretion committed to the agency by statute or the Constitution of the
			 United States, without regard to whether the discretion was granted to respond
			 to changing circumstances, to make policy or managerial choices, or to protect
			 the rights of third parties; or
						(v)otherwise affords
			 relief that the court could not enter under its own authority upon a final
			 judgment in the civil action; or
						(B)in the case of a
			 covered settlement agreement, a term—
						(i)that provides a
			 remedy for a failure by the agency to comply with the terms of the covered
			 settlement agreement other than the revival of the civil action resolved by the
			 covered settlement agreement; and
						(ii)that—
							(I)interferes with
			 the authority of an agency to revise, amend, or issue rules under the
			 procedures set forth in chapter 5 of title 5, United States Code, or any other
			 statute or Executive order prescribing rulemaking procedures for a rulemaking
			 that is the subject of the covered settlement agreement;
							(II)commits the
			 agency to expend funds that have not been appropriated and that have not been
			 budgeted for the regulatory action in question; or
							(III)for such a
			 covered settlement agreement that commits the agency to exercise in a
			 particular way discretion which was committed to the agency by statute or the
			 Constitution of the United States to respond to changing circumstances, to make
			 policy or managerial choices, or to protect the rights of third parties.
							(f)Review by
			 court
				(1)AmicusA
			 court considering a proposed covered consent decree or settlement agreement
			 shall presume, subject to rebuttal, that it is proper to allow amicus
			 participation relating to the covered consent decree or settlement agreement by
			 any person who filed public comments or participated in a public hearing on the
			 covered consent decree or settlement agreement under paragraph (2) or (3) of
			 subsection (d).
				(2)Review of
			 deadlines
					(A)Proposed
			 covered consent decreesFor a proposed covered consent decree, a
			 court shall not approve the covered consent decree unless the proposed covered
			 consent decree allows sufficient time and incorporates adequate procedures for
			 the agency to comply with chapter 5 of title 5, United States Code, and other
			 applicable statutes that govern rulemaking and, unless contrary to the public
			 interest, the provisions of any Executive order that governs rulemaking.
					(B)Proposed
			 covered settlement agreementsFor a proposed covered settlement
			 agreement, a court shall ensure that the covered settlement agreement allows
			 sufficient time and incorporates adequate procedures for the agency to comply
			 with chapter 5 of title 5, United States Code, and other applicable statutes
			 that govern rulemaking and, unless contrary to the public interest, the
			 provisions of any Executive order that governs rulemaking.
					(g)Annual
			 reportsEach agency shall submit to Congress an annual report
			 that, for the year covered by the report, includes—
				(1)the number,
			 identity, and content of covered civil actions brought against and covered
			 consent decree or settlement agreements entered against or into by the agency;
			 and
				(2)a description of
			 the statutory basis for—
					(A)each covered
			 consent decree or settlement agreement entered against or into by the agency;
			 and
					(B)any award of
			 attorneys fees or costs in a civil action resolved by a covered consent decree
			 or settlement agreement entered against or into by the agency.
					4.Motions to modify
			 consent decreesIf an agency
			 moves a court to modify a covered consent decree or settlement agreement and
			 the basis of the motion is that the terms of the covered consent decree or
			 settlement agreement are no longer fully in the public interest due to the
			 obligations of the agency to fulfill other duties or due to changed facts and
			 circumstances, the court shall review the motion and the covered consent decree
			 or settlement agreement de novo.
		5.Effective
			 dateThis Act shall apply
			 to—
			(1)any covered civil action filed on or after
			 the date of enactment of this Act; and
			(2)any covered consent decree or settlement
			 agreement proposed to a court on or after the date of enactment of this
			 Act.
			
